Exhibit 10.1
 
 
Sales Contract
销售合同
                              Contract No. 13.06.2010
                                  Execution Place
                                  Execution Date [签约时间]: Jun. 18th, 2010
   
Contact Person: 涂 荷（Leon Tu）
Universal Solar Technology Inc, Nevada, USA
Kuong U Science And Technology(Group) Ltd
No.1 Pingbei 2nd Road, Nanping Science & Technology Industral Park, Zhuhai,
China,519060
TEL:13750038756  +86-756-8911710
FAX:+86-756-8911359
web:www.kustmacau.com
Zip Code:
   
The Buyer : C.T.O., spol. s r.o.
Add.: Soubezna IV. 411/45, 158 00  Prague 5, Czech Republic
Contact Person: Mr. Jiri Pichl
Zip Code :  281 87 393
Tel.: +420 723 672 760
E-mail : komsinfo@gmail.com



This contract is made by and between the Buyer and the Seller; whereby the Buyer
agrees to buy and the Seller agrees to sell the under-mentioned goods subject to
the terms and conditions as stipulated hereinafter:


1. Description of Goods [货物简况]
:
Model No.
型号
Power功率 (Tolerance)公差
DDU Czech Price
DDU捷克价格
Quantity
数量
Sub-Total (Euro)
小计（欧元）
GYSP-185
185W (±3%)
USD 1.633/Wp
20MW
USD 32,600,000.00
         
Total
/
/
20MW
USD 32,660,000.00
Total
USD THIRTY TWO MILLION SIX HUNDRED AND SIXTY THOUSAND ONLY.

 
1a) with the possibility of extending the contract

 
Remark: Module specifications refer to Appendix A.

 

 
 
 

--------------------------------------------------------------------------------

 
 


2. Terms and Time of Payment [付款条件]
2.1 T/T with 15 % down payment, the balance will be paid by L/C. The Buyer shall
open irrevocable, divisible and confirmed Letter of Credit at sight to the
Seller from the first class bank with full amount of   85   % of the total
contract value.
2.2 After signing this contract, the down payment of 15 % of the contract value
shall be paid to the Seller by T/T before June 28th , 2010.
2.3 After signing this contract, the Buyer shall open L/C to the Seller before
June 30th, 2010.
2.4 After signing this contract, the Buyer shall provide L/C copy for the Seller
to confirm before June 30th 2010.
2.5 Documents:
2.5.1 Shipment: a full set of bill of lading made out to order blank endorsed
and notifying applicant.
2.5.2 Invoice in 1 original and 5 copies indicating contract number and shipping
mark, made out to in details per the relative contract.
2.5.3 Packing list in five copies issued by the Seller.
2.5.4 flash report issued by the manufacturer.


3. Term of Packing [包装要求]
The goods shall be seaworthy packing.


4. Terms of Delivery [交货方式]
4.1 Shipping schedule as following，delivery time will be discussed again if any
delay of down payment or L/C establishment happened
Delivery
Monocrystalline solar module
Before July 30th, 2010
4 MW
Before August 30th, 2010
4 MW
Before September 30th, 2010
6 MW
Before October 30th, 2010
6 MW
Total
20 MW



4.2 Notice of shipment: the Seller shall immediately upon the completion of the
loading of the goods advice by cable/letter/fax the Buyer of contract No.,
commodities, quantities, invoice value, and gross weight, etc.
4.3 Insurance: Seller shall insure each consignment of goods at their expense.
In the event of a claim on side buyer's, will be the financial compensation
reimbursed by the insurance office or reimbursed by the seller, if not conclude
an insurance contract under this contract. The insurance policy will cover
costs, payments and economic losses to the buyer in full.
4.4 Freight: All transportation costs paid by the seller.
4.5 Ownership transfer: if the Buyer fails to pay off the balance of the full
contract value within 14 days after the goods are delivered to the destination,
the Seller reserves the rights to resell the goods without notifying the Buyer
and keep the down payment nonrefundable. Only after the Seller receives the full
contract value does the ownership of the goods transfer from the Seller to the
Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Warranty [售后保证]
The Seller warrants the solar modules to be free from defects in materials and
workmanship under normal application, installation, usage, and service
conditions. Please refer to Appendix B for the details about limited product
warranty and limited peak power warranty if it is stated in the specifications
of the PV modules in Appendix A.


6. Examination and Notice of Non-Conformity [验收及异议通知]
The Buyer will examine the PV modules immediately on receiving. Within 14 days
after the arrival of the goods at the destination, should the specification,
quantity or aesthetic appearance of the PV modules be found not to be in
conformity with the stipulations of this contract except for those claims for
which the insurance company or the owners of the vessel are liable, the Buyer
shall, based on the Inspection Certificate issued by an office of the Authorized
Administration of Import and Export Commodities Inspection or an international
inspection company, have the right to claim for replacement with new goods or
for damages and all expenses (for example, inspection charges, shipping cost for
returning the goods and for sending the replaced goods, insurance premium,
storage, loading and unloading charges, etc.) to be borne by the Seller.


7. Transfer of Contract [合同转让]
Neither party may, unless upon written consent of the other party, transfer all
or part of rights or obligations to a third party.


8. Confidentiality [保密条款]
Both parties hereto and their employees, agents, representatives and counsels
shall treat the terms and conditions under this contract and any of its
supplementary agreements as business secrets and shall not disclose the
information to any third party unless upon consent of the other party. Otherwise
the party. who has violated the provisions of this Article of the contract,
reimburse the other hand, the direct losses incurred.


9. Force Majeure [不可抗力]
If any party is unable to perform its contractual liabilities due to any force
majeure event, the affected party shall notify the other party within 7 days
upon the occurrence of such event, and shall present written evidence issued by
the relevant authority within 15 days upon the end of such events and could
partially or wholly exempt from the liability in the light of the impact caused
by force majeure. If the event of Force Majeure lasts more than 90 days, the
relevant parties shall negotiate the continuous performance or the termination
of the contract. Where an event of force majeure occurs after the party’s delay
in performance, the defaulting party shall not be released from its liabilities.
Force Majeure referred in this contract means any unforeseeable, unavoidable and
insurmountable objective conditions.


10. Breach of Contract [违约责任]
The Seller and the Buyer must comply with the terms in this contract. If one
party of contract breach a weighty form, must pay the other party a tangible
economic losses and legal costs


 
 

--------------------------------------------------------------------------------

 
11. Late Delivery and Penalty [延迟交货及罚金]
In case of delayed delivery except for force majeure, the Seller shall pay to
the Buyer for every day of 0.1% of the total value of the goods whose delivery
has been delayed. The Seller shall be not liable for the penalty of late
delivery if the Buyer fails to pay the down payment or issue the L/C according
to the scheduled time in this contract.


12. Arbitration [仲裁]
Any dispute arising from or in connection with the Sales Contract shall be
settled through friendly negotiation. In case no settlement can be reached, the
dispute shall be then submitted for arbitration to Arbitration Commission,
Shanghai Commission, in accordance with its rules in effect at the time of
applying for arbitration. The arbitral award is final and binding upon both
parties.


13. Effectiveness and Termination [合同生效及终止]
13.1 This contract shall only come into effect after the signing of both parties
and the Buyer’s paying of down payment. If the contract has more than one page,
then each page should be sealed on the perforation.
13.2 This contract may be terminated only (i) by the mutual consents of the
Seller and Buyer, and (ii) in the event of a breach under this contract, by a
party that substantially affects the purpose or benefit of this contract to the
detriment of the non-breaching party.


14. Miscellaneous [其它条款]
14.1 This contract is written in Chinese and English, each of which shall be
deemed equally in effect. This contract shall be executed in two counterparts
with same legal effect, with each of the parties hereto holding one. The copy
delivered through facsimile shall be as valid as the original.
14.2 Any matters not covered in this contract shall be mutually negotiated by
both parties and be set forth in the supplementary agreements, which have the
same legal effect as this contract.
 
 
 

--------------------------------------------------------------------------------

 

 
The Seller:
Signature/Seal [签字/盖章]:
 
 
 
 
Date [日期]: 2010.6.18
 
Bank Information [银行信息]
Bank Name:
银行名称：
Account Number [银行账号]:
Account Name: Co., Ltd.
账户名称：
Bank SWIFT Code [银行SWIFT号码]:
 
The Buyer:
 
买方：
Signature/Seal [签字/盖章]:
 
 
 
 
Date [日期]: 2010.6.18
 
Bank Information [银行信息]
Bank Name:
银行名称：
Account Number [银行账号]:
Account Name:
账户名称：
Bank SWIFT Code [银行SWIFT号码]:



 
 

--------------------------------------------------------------------------------

 
Appendix A
 
Module Specification




Cell Type
125mm×125mm
Number of Cells (Pcs)
72 (6×12)
Power Tolerance
±3%
Maximum power (Pmax)
185W
Open Circuit Voltage(Voc)
44.6 V
Short Circuit Current (Isc)
5.46A
Maximum Power Voltage (Vmp)
36.8 V
Maximum Power Current(Imp)
5.03 A
Standard Test Condition (STC): Irradiance level 1,000W/m2, Spectrum AM 1.5, and
Cell Temperature 25℃
Temperature Coefficients of Pmax
-0.459 %/℃
Temperature Coefficients of Voc
-0.333 %/℃
Temperature Coefficients of Isc
0.03 %/℃
Maximum System Voltage (V)
1,000 VDC
Temperature Cycling Range
-40℃～+85℃
Surface Maximum Load Capacity
2,400Pa
Allowable Hail Load
227g steel ball fall down from 1m height
Dimensions (mm)
1580mm(L)×808mm(W)×40mm(H)
Frame
Aluminium-alloy
Length of cables (mm)
900
Weight(kg)
16
Warranty
25years warranty, 90% for 10 years, 80% for 25 years



 
 

--------------------------------------------------------------------------------

 
Appendix B
 
Limited Warranty for PV Modules
 
1.  
Limited Product Warranty - Five Years Repair, Replacement or Refund Remedy

Universal Solar Technology Inc, Nevada, USA Kuong U Science And Technology
(Group) Ltd, China. (thereafter as “Universal Solar Technology Inc, ”) warrants
its Photovoltaic modules (thereafter as “PV modules”), including field
replaceable DC connector cables assemblies, to be free from defects in materials
and workmanship under normal application, installation, usage, and service
conditions. If the PV modules fail to conform to this warranty, then for a
period ending sixty (60) months from date of delivery from Universal Solar
Technology Inc, , Universal Solar Technology Inc, will, at its option, either
repair or replace the product, or refund the purchase price as paid by the Buyer
(thereafter as “Purchase price”). The repair, replacement or refund remedy shall
be the sole and exclusive remedy provided under the limited product warranty and
shall not extend beyond the thirty-six (36) month period set forth herein. This
limited product warranty does not warrant a specific power output, which shall
be exclusively covered under clause 2 hereinafter.


2.  
Limited Peak Power Warranty - Limited Remedy

2.1: 10 years
For the PV modules, Universal Solar Technology Inc, additionally warrants:
If within ten (10) years from date of delivery from Universal Solar Technology
Inc,  any PV module(s) exhibits a power output less than 90% of the minimum peak
power at..............as specified at the date of delivery in …..... Product
Flash Datasheet, and such loss in power is agreed by Universal Solar Technology
Inc, ( at its sole and absolute discretion) to be due to defects in material or
workmanship, Universal Solar Technology Inc,Ltd  shall replace such loss in
power by either providing to the Buyer additional PV-modules to make up such
loss in power, or by repairing or replacing the defective PV module(s), or by
refunding the Purchase Price taking into account a yearly depreciation of ten
(10)% of the Purchase Price, at the option of Universal Solar Technology Inc,
2.2: 25 years
For the PV modules, Universal Solar Technology Inc, warrants:
If within a period of twenty-five (25) years from date of delivery from
Universal Solar Technology Inc, any PV module(s) exhibits a power output less
than 80% of the minimum peak power at STC, and such loss in power is agreed by
Universal Solar Technology Inc, (at its sole and absolute discretion) to be due
to defects in material or workmanship, Universal Solar Technology Inc, will
replace such loss in power by either providing to the Buyer additional PV
modules to make up such loss in power, or by repairing or replacing the
defective PV module(s), or by refunding the Purchase Price taking into account a
yearly depreciation of four (4)% of the Purchase Price, at the option
of  Universal Solar Technology Inc,The remedies set forth in this clause 2 shall
be the sole and exclusive remedies provided under the limited peak power
warranty.


3.  
Exclusions and Limitations

3.1 Warranty claims must in any event be filed within the applicable warranty
period.
3.2 The limited warranties do not apply to any PV modules which, in Universal
Solar Technology Inc,absolute judgment, have been subjected to:
-  
Misuse, abuse, neglect or accident;

-  
Alternation, improper installation or application;

-  
Non-observance of Universal Solar Technology Inc, installation-users and
maintenance instructions;

-  
Repair or modifications by someone other than a qualified service technician;

-  
Power failure surges, lighting, flood, fire, accidental breakage or other events
outside Universal Solar Technology Inc, control;

-  
Any move and subsequent installation of the module.

3.3 The limited warranties do not cover any shipping costs for the return of the
PV modules, or for reshipment of any repaired or replaced PV modules, or cost
associated with installation, removal or reinstallation of the PV modules.
3.4 Warranty claims will not be honored if the type or serial number of the PV
modules have been altered, removed or made illegible.
All other statements made by Universal Solar Technology Inc, (including without
limitation to those made in the Universal Solar Technology Inc, promotional
materials) in respect of the properties, performance characteristics and other
aspects of the modules are for illustration only and are not legally binding on
Universal Solar Technology Inc, To the fullest extent permitted by law,Universal
Solar Technology Inc excludes all implied representations and warranties in
respect of the modules, their properties and performance characteristics.  To
the fullest extent permitted by law,Universal Solar Technology Inc also excludes
all liabilities to the Buyer and any user of the PV modules produced by
Universal Solar Technology Inc for any loss of actual or anticipated profits,
revenues, turnover, anticipated savings, business or goodwill.
 
 
 

--------------------------------------------------------------------------------

 

 
4.  
Disputes

No action, regardless of form, arising out of or in any way connected with this
limited warranty policy, may be brought by the Buyer more than one (1) year
after the cause of action has accrued.


5.  
Various

The repair or replacement of the PV modules or the supply of additional PV
modules does not cause the beginning of new warranty terms, nor shall the
original terms of this limited warranty be extended. Any replaced PV modules
shall become the property of Universal Solar Technology Inc，Universal Solar
Technology Inc has the right to deliver another type (different in size, color,
shape and /or power) in case Universal Solar Technology Inc producing the
PV-module in question at the time of the claim.






 
 

--------------------------------------------------------------------------------

 